Citation Nr: 1132346	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-29 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for Pick's disease also claimed as front temporal dementia, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran has active service from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  The claim was previously before the Board in March 2011, at which time it was remanded for additional development.   The requested development has been completed and the claim is again before the Board for additional appellate consideration.  

The Board observes that in its March 2011 remand, the Board directed that a Statement of the Case (SOC) be issued for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for amyotrophic lateral sclerosis (ALS), to include as due to Agent Orange exposure.  The record shows that such an SOC was issued to the Veteran in April 2011.  However, there is no evidence that the Veteran has submitted a timely substantive appeal.  Therefore, the Board does not have appellate jurisdiction over the issue and it will not be discussed in the decision below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era; exposure to Agent Orange may be presumed.

2.  Pick's disease, also claimed as front temporal dementia, was initially demonstrated years after service and has not been shown by competent clinical, or competent and credible lay, evidence to be causally related to the Veteran's active service, to include exposure to Agent Orange.


CONCLUSION OF LAW

Pick's disease, also claimed as front temporal dementia, was not incurred in or aggravated by active service, to include exposure to Agent Orange  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

In this case, VA issued a letter to the Veteran with respect to the issue on appeal in November 2006, prior to the initial adjudication of the claim, which informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence and provided him with notice of the type of evidence necessary to establish a disability rating or effective date in the event of award of the benefit sought. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, private and VA treatment records, and a VA examination report.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.
  
A VA opinion with respect to the issue on appeal was obtained in April 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it was based on a review of the Veteran's claim file by the VA examiner.  The examiner also provided a well-supported rationale for his opinion.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted.  See National Academy of Sciences report, "Veterans and Agent Orange: Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, B-cell leukemias, and AL amyloidosis.  See 38 C.F.R. § 3.309(e).  The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.
The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, leukemia (other than CLL), abnormal sperm parameters and infertility, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e)) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Legal Analysis

The Veteran asserts that service connection is warranted for Pick's disease, also claimed as front temporal dementia.  However, after having considered the evidence, the Board finds service connection for such disability is not warranted.

With respect to a current disability, the record reflects that the Veteran has been diagnosed with, and treated for, Pick's disease and symptomatology associated with such condition since 2001.  In order for a veteran to establish service connection on a presumptive basis for a disability that results from exposure to (herbicides) Agent Orange while serving in Vietnam, the disability must be one that is statutorily listed as a presumptive condition.  In this case, it is not disputed that the Veteran served in Vietnam during the Vietnam Era.  As such, he is presumed to have been exposed to Agent Orange.  However, the Board notes that the disabilities that have been positively associated with Agent Orange do not include Pick's disease or front temporal dementia.  See 38 C.F.R. §§ 3.307, 3.309 (2010). 

However, even if the presumptive service connection statutory provisions are not applicable, a veteran is not precluded from establishing service connection with proof of actual direct causation.  See Combee v. Brown.  In this regard, in order to establish service connection on a non-presumptive direct incurrence basis, the veteran must provide evidence of a current disability, an in-service injury or disease, and a nexus between the current disability and an in-service injury or disease.  In this case, the Veteran's service treatment records do not reflect that the Veteran ever complained of, or sought treatment, for Pick's disease or frontal temporal dementia while in service.  Nevertheless, the Veteran has asserted that such disability is related to Agent Orange exposure while in service.

With respect to the etiology of the Veteran's Pick's disease, in a statement dated in December 2006, Dr. J. H., a treating private physician, opined that it was:

. . .  reasonable to believe that more likely than not, [the Veteran's] current situation may be, at least in some part, related to Agent Orange exposure. We realize that Picks disease is not very common.  However, in the two cases that I've seen, the patients did not have nearly such a rapid deterioration.  [The Veteran] has come to almost his deathbed from a fully working gentleman within two years time.  I am therefore of the opinion that your office should at least strongly consider the possibility that dioxin may have played a very significant role in his current clinical condition.

In reaching this conclusion, Dr. J. H. referenced two major catastrophes (one that occurred in Italy in approximately 1991 and another one that occurred in Bhopal, India in approximately 1996) where populations were exposed to the chemical dioxin.  According to Dr. J. H., "long term exposure has resulted in various varieties of dementia and other neurological disorders in the exposed population of that city in India"

However, in an April 2011 VA examination report, the examiner, who had reviewed the Veteran's claims file, opined that the Veteran's Pick's disease was not caused or aggravated by his possible Agent Orange exposure during service.  In reaching this conclusion, the examiner noted:

For 20 years the Institute of Medicine has been performing comprehensive evaluations of scientific and medical information regarding the health effects of exposure to Agent Orange and other herbicides used in Vietnam.  The threshold for the evidence to give a "presumptive" diagnosis for a condition is quite low and thus there are multiple disease conditions which are felt to be possibly related to Agent Orange exposure.  However, Pick's disease is not one of them.  Per my literature search, I can find no research showing a link between Pick's disease and Agent Orange exposure.  In addition, Pick's disease is felt to have a genetic etiology...As [the Veteran's] symptoms began in 2001 and the Veteran was separated from the military in 1968 with no mention of any neurological symptoms at that time, his Pick's disease did not begin during active military duty nor is it related to his service in any way. 

The Board notes that in cases such as this where there are conflicting statements from medical professionals regarding the etiology of the Veteran's Pick's disease, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In weighing the probative value of the evidence, the Board notes that the December 2006 private examiner's opinion is both vague and speculative and, at most, does little more than indicate the possibility that the Veteran's Pick's disease is related to service.  Additionally, he did not specifically discuss how the two incidents of dioxin exposure in India and Italy that he references pertains to his conclusion that the Veteran's particular case of Pick's disease is related to his Agent Orange exposure in Vietnam.  The Board notes that the Court has held that an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, service makes the opinion of the examiner too speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  See also 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  On the other hand, the Board observes that the April 2011 VA examiner provided a well-supported clinical rationale for the conclusion that he reached.

Thus, in determining whether the Veteran's current Pick's disease is related to service, the Board finds that the April 2011 VA examination report provides more supporting clinical data and rationale against an etiological relationship than the private December 2006 opinion in support of such a relationship, and thus has more probative value.  In this regard, the Board notes that the Veteran's representative asserted in an August 2011 appellate brief presentation that the April 2011 VA examiner focused solely on whether the disability at issue met the requirement for a presumptive condition, and that the VA examiner asserted that the Veteran's condition was genetic, without providing supporting rationale.  To the contrary, as outlined above, the VA examiner additionally noted the remoteness in time from service of the initial clinical demonstration of the disability at issue, and absence of demonstration of a link to the Agent Orange exposure in service, as rationale for the opinion.  Further, the VA examiner simply noted, in general, that available literature indicated Pick's disease was felt to have a genetic etiology.  No such finding was made by the VA examiner specific to the Veteran as rationale for his opinion.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current Pick's disease was caused or aggravated by any incident of the Veteran's service, to include Agent Orange exposure.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for Pick's disease, also claimed as front temporal dementia, to include as due to Agent Orange exposure, and it must be denied.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance.


ORDER

Entitlement to service connection for Pick's disease, also claimed as front temporal dementia, to include as due to exposure to Agent Orange, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


